Citation Nr: 1310178	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946 and from January 1950 to May 1954.  In addition to other medals and decorations, the Veteran was awarded the Combat Infantryman Badge and the Purple Heart.  He died in March 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2006, the appellant testified before a Decision Review Officer (DRO) at the RO and, in April 2009, before the undersigned Veterans Law Judge by videoconference hearing.  The hearing transcripts are associated with the claims files.

The Board remanded this case in June 2008, July 2009, and June 2010.  In May 2012, the Board requested an expert medical opinion.  In July 2012, the Board received the medical opinion and provided the appellant with a copy thereof and the opportunity to respond thereto.  The appellant responded in August 2012 that she had no further argument in this matter.  Accordingly, the case is before the Board for disposition.

It is noted that the appellant submitted a statement following the most recent Supplemental Statement of the Case.  Her arguments are duplicative of those previously considered by the RO.  Therefore, referral to the RO for consideration is not required.  38 C.F.R. § 20.1304(c).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death in March 2005 was due cardiorespiratory arrest due to or a consequence of multiorgan failure, hepatorenal syndrome, and chronic liver disease; pelvic mass was also noted as an important condition that contributed to death, but was not related to the illness that caused death.

2.  At the time of the Veteran's death, he was service-connected for residuals of a gunshot wound to the right forearm, muscle group VII, and posttraumatic stress disorder (PTSD).

3.  PTSD is not shown to have caused or aggravated the Veteran's chronic alcohol abuse; neither PTSD nor right forearm disability is shown to have been a principal or contributory cause to the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She argues that his death was caused or contributed to by service-connected disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA must also notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

Pursuant to Board remand dated in June 2008, the RO sent a letter dated in March 2009 to the appellant, which informed her of how to substantiate a claim for DIC.  The letter notified her of the evidence required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letter specifically informed her of the Veteran's service-connected disabilities.  While this notice letter was issued following the initial adverse determination, the claim was subsequently readjudicated by the RO in March 2012 and there is no indication that any timing error in this notice prejudiced the appellants' claim or otherwise affected the essential fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  Also, there is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the appellant has been afforded adequate assistance in regard to the claim.  See 38 C.F.R. § 3.159(c).  All relevant treatment records have been obtained and associated with the record.  The Board acknowledges that treatment records from the Roosevelt Naval Hospital were not obtained.  However, the record reflects that the RO attempted to obtain these records, provided the appellant with notice of the unsuccessful efforts to obtain such records, afforded the appellant an opportunity to provide the records or a source for the records, and that the RO issued a formal determination dated in December 2011 that further efforts to obtain such records would be futile.  As such, VA has made reasonable efforts to obtain the evidence.

Also, VA afforded the appellant hearings on her appeal.  She testified before a DRO and subsequently before the undersigned.  Copies of the transcripts are associated with the claims files.

Furthermore, in accordance with VA's duty to assist obligations, the RO obtained VA medical opinions and the Board obtained an expert medical opinion addressing the appellant's theories of entitlement.  The appellant has been afforded the opportunity to respond to the most recent negative outside medical opinion, but she indicated in August 2012 that she had no further argument or evidence to submit in this case.

It is noted that the Board previously reviewed the record and remanded the case for further evidentiary development.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional evidence that could be obtained to substantiate the claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.5 (2012).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

VA law generally precludes awarding compensation if a disability is the result of a person's own willful misconduct or abuse of alcohol or drugs, but compensation is allowed for an alcohol or drug abuse disability if such is secondary to a service-connected disability.  Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).

Factual Background

The Veteran died in March 2005.  The death certificate reflects that the immediate cause of death was cardiorespiratory arrest due to or a consequence of multiorgan failure, hepatorenal syndrome, and chronic liver disease.  Pelvic mass was also noted as an important condition that contributed to death, but was not related to the illness that caused death.

At the time of the Veteran's death, he was service-connected for residuals of a gunshot wound to the right forearm, muscle group VII, and PTSD.  In statements and sworn testimony, the appellant argued that the conditions surrounding the Veteran's combat service ultimately led to illnesses that resulted in his death or, in the alternative, that he self- medicated his PTSD with alcohol that ultimately resulted in his liver disease, which, in turn, contributed to his death.  As such, the appellant claims that service connection for the cause of the Veteran's death is warranted.  The appellant's representative argued in March 2005 that the Veteran self-medicated with alcohol and other medications for many years due to his service-connected nervous condition and combat wound, which resulted in his liver disease.  In May 2005, the appellant's representative argued differently that the Veteran's diagnosis of hepatitis B was the result of a blood transfusion he received during surgery for a gunshot wound to his right arm while in service and he suggested that this was related to his cause of death.

Service treatment records (STRs) reflect no indication that the Veteran underwent a blood transfusion during service, to include during treatment for right arm gunshot wound.  STRs show that the Veteran sustained a gunshot wound to the right arm in November 1950; the wound was dressed at an aid station and the Veteran was given Penicillin; and he was later seen at a ship hospital.  A December 1950 note reflects that there was no bone or artery involvement.  STRs further show that the Veteran reported moderate use of alcohol in December 1950.  STRs are negative for complaints or findings for liver or hepatic disease, alcoholism, and psychiatric disorder.  Report of separation examination dated in May 1954 reflects normal clinical evaluation except for healed gunshot wound scar with muscle defect of the right forearm.

Report of VA examination dated in June 1946 reflects no liver or hepatic disorders.

In June 1954, VA received an original claim for compensation for residuals of gunshot wounds and the Veteran underwent a VA examination in October 1954 for the right arm.  In a September 1954 rating decision, the RO granted service connection for residuals of gunshot wound to the right arm.

VA treatment records dated in 1968 reflect right arm complaints.  VA hospital record dated in 1978 reflects that the Veteran was admitted for 26 days secondary to chronic alcoholism, upper gastrointestinal (GI) bleeding secondary to chronic alcoholism, hiatal hernia, and esophagitis.

Report of VA aid and attendance/housebound examination dated in December 1993 reflects diagnoses for pulmonary emphysema, chronic obstructive pulmonary disease, status post right elbow fracture with loss of tissue, status post skin graft of right elbow, and degenerative joint disease of vertebral spine.

Report of VA examination dated in July 1998 reflects evaluation of right forearm, but no complaints or findings for liver or hepatic disease.

In November 1999, VA received an undated letter from Dr. Figueroa.  He diagnosed the Veteran with rule out recurrent major depression and rule out PTSD.

Report of VA examination dated in February 2000 reflects evaluation of residual of muscle injury to the right forearm, but no complaints or findings for liver or hepatic disease.  An extensive history of the right arm injury and treatment was given that did not include blood transfusion.

A private psychiatric evaluation by Dr. Figueroa dated in March 2000 reflects that the Veteran was seen for psychiatric complaints to include depression and anxiety, received monthly treatment, and treated with prescriptive medications.  The Veteran denied use of alcohol or drugs.  He reported a history of alcohol abuse but that he quit 20years ago.  The diagnosis was major depression related to combat wound in service, and alcohol dependence in remission.

Report of VA psychiatric examination dated in November 2001 reflects that the Veteran had had no prior VA treatment and that he was not a reliable historian.  The examiner interviewed the Veteran's daughter.  History of VA hospitalization for alcoholism and GI bleed in 1978 was noted.  The Veteran's daughter stated that the Veteran had been treated by Dr. Figueroa since November 1999, but he had not gone in the last 4-5 month because his family had not taken him.  The Veteran was totally unaware that he had received psychiatric treatment and unable to recall the symptoms he reported to the psychiatrist.  The Veteran reported that he had stopped drinking about 6 years earlier, but his daughter reported that he had quit many years earlier than that.  The diagnosis was dementia.  The examiner noted that there was no evidence to support the wife's report that the Veteran participated in a PTSD program, and that the Veteran's memory and intellectual deterioration is consistent with individuals with long-standing substance abuse.  The examiner disagreed with any prior assessment of PTSD.

A March 2002 VA psychologist's note reflects that the Veteran's wife and daughter brought him to VA for evaluation.  The Veteran was confused and kept forgetting why he had been brought to the VA hospital.  The wife and daughter reported that the Veteran had in the past consumed huge amounts of alcohol after his return from Korean War, but he had stopped because of liver problems.  The diagnoses were dementia and PTSD.

In a June 2002 statement, the appellant reported that the Veteran had not "ingested a drop of alcohol in the past 25 years."  She argued that his psychiatric disorder and problems were secondary to PTSD and not alcohol abuse.

In December 2003, the Board granted service connection for PTSD.

Private hospital records dated in March 2005 reflect that the Veteran was admitted for dehydration associated with upper GI bleeding.  By history, he had chronic obstructive pulmonary disease and chronic liver disease secondary to chronic ethanol abuse in the past.  During hospitalization, the Veteran developed symptomatology compatible with pulmonary edema requiring endotracheal intubation and mechanical ventilation.  The Veteran's daughter reported no known history of hepatitis or venereal diseases, and that the Veteran quit alcohol 20 years ago.  She reported a positive history of blood transfusion in service related to right arm surgery.  Blood samples were taken in March 2005.  Laboratory results dated in April 2005 show that hepatitis B core total antibody (HBcAb) and hepatitis A virus total antibody (HAV Ab) was reactive.  There was no hepatitis C.  The Veteran died in March 2005 from cardiorespiratory arrest.

In an April 2005 letter, the Veteran's private oncologist summarized the medical findings and treatment in the time just prior to the Veteran's death.  He indicated that the Veteran had chronic liver disease.  He stated that he could not opine on the relationship between alcohol use and the Veteran's PTSD and gunshot wound.

In June 2010, the Board remanded this case for a medical opinion on whether the Veteran's alcohol abuse was caused or aggravated by his service-connected PTSD and, if so, whether such may have contributed to his chronic liver disease.  The Board further requested an opinion on whether the Veteran's service-connected disabilities caused or contributed to his death, or whether his cause of death was otherwise related to his military service.

VA medical opinions dated in June 2011 reflect as follows:  

That it is at least as likely as not that alcohol abuse aggravated the Veteran's chronic liver disease because chronic liver disease is marked by the gradual destruction of liver tissue over time, records reviewed showed a heavy history of alcohol abuse, the liver can become injured or seriously damaged when an individual drinks more alcohol than the liver can process, and because complications of alcohol related liver disease usually occur after years of heavy drinking.

That alcohol abuse was neither the principal cause nor the underlying cause of death because his principal cause of death was cardiorespiratory arrest due to or as a consequence of multiorgan failure, hepatorenal syndrome, and chronic liver disease-per the death certificate.  The physician further explained that it was neither the primary nor underlying cause of death as the Veteran has stopped alcohol use about 20 years earlier for medical reasons.

That it is at least as likely as not alcohol abuse contributed to the Veteran's cause of death because the residual damage caused by chronic alcohol abuse increased the damage causing liver disease.  Chronic liver disease was a contributing cause of death, but the physician indicated that the Veteran's service-connected diseases "do not correlate as a contributory cause of death."

That the Veteran's cause of death was less likely than not related to his service-connected right forearm injury as the cause of death sited on the death certificate is not related to the service-connected right forearm condition in terms of etiology or pathophysiology.

Also, in June 2011, based on a review of the claims files and medical literature, a VA psychiatrist opined that there was no direct relationship between the Veteran's PTSD and cause of death, or alcohol related problems and PTSD.

Pursuant to the Board's request for a specialist's medical opinion, VA received a July 2012 medical opinion.  The physician opined that it is less likely than not that the Veteran's service-connected PTSD directly caused or aggravated his documented history substance abuse; and that PTSD was not the principal cause of death.  She indicated that the principal cause of death was established as multi-organ failure, hepato-renal syndrome and chronic liver disease.  After review of the claims file and scientific literature, she concluded that "There is no scientific evidence or evidence in the record to suggest that PTSD was a direct cause or combined, aided, or lent assistance in any way to the death of the Veteran."

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service-connection for the cause of the Veteran's death.  The Veteran's service-connected diseases, PTSD and right forearm gunshot wound residuals, are not shown to have been the principal or contributory cause of the Veteran's death.  Furthermore, neither the immediate cause of death nor the secondary causes of death, as shown on the Veteran's death certificate, are related to the Veteran's service or his service-connected disabilities.

The Board has considered the various arguments and theories advanced by the appellant and her representative.  The appellant argued that the conditions surrounding the Veteran's combat service ultimately led to illnesses that resulted in his death.  This argument is vague and the appellant neither identified the conditions nor the illnesses they allegedly caused, and thus this argument is wholly without merit.  Likewise, the theory of liver damage due to hepatitis B caused by a blood transfusion in service is not supported by the record and is wholly without merit.  Notably, there is no documented history of blood transfusion in service or until after the Veteran was diagnosed with dementia; STRs show no diagnosis for hepatitis B; and hepatitis B is not shown to have been the principal or contributory cause of the Veteran's death.

The appellant further argued that the Veteran abused alcohol following service due to his PTSD and that his alcohol abuse resulted in his liver disease, which, in turn, caused or contributed to his death.  Various statements and sworn testimony from the Veteran reflect that the Veteran abuse alcohol since his return from the Korean War.  The Board finds that the appellant is competent to report her observations of the Veteran.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, to the extent that the appellant suggests an etiological or causative relationship between PTSD and the Veteran's alcohol abuse or liver disease or his cause of death, the Board finds that she is not competent to provide such opinions.  She is not competent in this regard because such opinions are not susceptible to lay observation and she lacks any medical expertise that would render her opinion competent.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the appellant's opinion in this regard has no probative value.

The Board assigns greater probative value to the medical evidence of record as it was prepared by skilled, neutral medical professionals.  

The Board assigns significant probative value to the July 2012 VA medical opinion that it is less likely than not that the Veteran's service-connected PTSD directly caused or aggravated his documented history substance abuse; that PTSD was not the principal cause of death; and that PTSD did not direct cause or combine, aid, or lend assistance in any way to the death of the Veteran.  This medical opinion was based on a review of the claims files to include the lay testimonies and a review of the current medical literature regarding PTSD and alcohol abuse/dependence.  The physician provided an overview of the findings in the relevant literature, discussed the Veteran's clinical history to include a pattern of alcohol use that predated his diagnosis for PTSD, and the fact that the Veteran was able to curtail his drinking despite ongoing symptoms of PTSD.  Here, the medical opinion is highly probative because its conclusion is supported with an analysis the Board can consider and weigh against other evidence in the record, and because it contains clear conclusions with supporting evidence and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the appellant has not presented any favorable medical opinion in support of her claim.  Although the record supports that alcohol abuse at least as likely as not contributed to the Veteran's cause of death, persuasive evidence in support of the appellant's theory that the Veteran self-medicated his PTSD with alcohol has not been presented.

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


